OFFICE OF THE ATTORNEY     GENERAL    OF TEXAS
                              AUSTIN
GROVERSELLERS
ArrOIWW
      GENI”AL




  Hon. L. A. woode
  State Superintendentof Publio      Instruction
  Austin, Texan
  Dear Sir:            Opinion Ilo. o-n5a
                       Rcr Whether State Boanl oi Bd    -
                            tion is author;zed to e4+er!>


                            tented to dote




                                             been recelrod and care-
                                                 quote ima your re-




               “In the past your depnrtmcnt has ruled that a
          contract for the rebinding of State owned textbooks should
          be let by the Sate Board of Control, and when the ques-
          tim’of hnving tests made of the component materials of
          rree textbooks came beiore the ?tate Board of Education
Hon. L. A. Wood8 - Page 2


     for its consideration,the question van relsed as
     to vhether or not thlr vould be be a proper function
     of the Board of Education or ot the Board o? Con-
     trol.
          "Several years ago the State Board of Eduoa-
     tlon approved the manufacturing standarda and
     speclilcatlonnan net out in the attached Form A
     ontltled Offlalal Mlnlmus Manufacturing Standards
     nnd Zpeclilcatlonnfor Textbooks. Those speclfl-
     cationn and &tandarclshave nov been adopted by at
     leaat tvelve states and vere orlglnally worked
     up from the epeclflcatlonsprepared ln the local
     Textboo'rDfvlslon. These speClflC8tlonsand
     standards have also been adopted by the Book
     Manufacturers'Institute of the United States for
     the manufncture of textbook8 ln all states vhlch
     have free books.
          "The State Board at Education has at no tlme
     elnce the adoption of its otflclal mlnlmum msnu-
     facturing standatis and specificatloashad any
     method by which It could tietermlnewith eny degree
     of exactness vhether or not its epecitlcatlonavere
     balng complied with in the manufacture of textbooks.
     The only method of determlnlng such mntters in the
     paat has been by visual and manual examination of
     bound volumes vlthout the aid of lnatrumente or
     speclflc scientific teats OS any kind. Hove:er,
     it is provided in Article 2848, R.C.9. -that
     The text books ahall be selected and adopted ;&eE
     a careful examlnatlonand consideration of all books
     presented, and the booka selected and adopted shall
     be those vNch, in the opinion of the Commlseion,
     are most acceptable for une in the schools --
     qualltg, mechanical construotlon.paper, prlnt,
     authorship, literary merit and other relevarltmatter4
     being given zuch weight in making its decision as the
     Comalaoion may deem advisable.'
          'In view of the fact that the State Board of
     F'ducatlonpurchases annually noproximately tvo mllllon
     flallarsworth of 3tate textbooks and that the books
     ln the F',tate
                  reproaent a continuoUs investnent of
     from six to eight nlllion dollars, It seems that lt
.




    Hon. L. A. Voode - Peg8 3

        vould be rlealxsbleto have access to some
        agency through vhlch it oan ba definitely de-
        termined tlmt there products are being mnufao-
        tursd in such manner am to protect the fincal
        lntorestr of the State and at the same tlms provide
        the children of the State with the beet content
        meterlale of the reepeotlve rmbjects for a’pro-
        gresslve educational program. The follovlng 14
        an example of vhat could happen if certain types
        of textbook8 ~41-4made of poor materials or
        vem poorly mnufactured and vould not stand up
        to the hard wage to which such books are nub-
        Jetted in the hands of the children In the
        upper elementary gradeer A certain textbook in
        the eubject of United Staten Xlrtory nov under
        contract la purchased at a cost of $1.47. In the
        three years that thle book ha8 been under contract
        the &ate haa purchased approximately 120,000
        copies at an approximate cant 0f $175,000.00.
        The book 14 under contract for three   more yearn.
        Should the lZO.OOO copier nov in the State be-
        cauee of poor waponent materials or poor manu-
        facturlng standards go to pieces ln the next
        year or tvo, the coat of replacementsfor thla
        ono title could very easily be practically
        doubled, vhereas a book of eimllar type   and
        coat vhlch 1s composed of standardmaterials a&i
        vhlch 1s produced under atandmd manufaoturlng processes
        can be maintained in tb.achools for six yeara at nn
        average total replacement cost of from fifteen to tventy-
        five prr cent of the pumhase price of the original
        number needed to completely supply the schools.
              “Ccrtaln contacts have been made and It 1s defl-
         nltely established that there are testing laboratories
         In the State vhooe ovners and employees together ere
         adequately prepared and equlpment is available for
         rankingsuch tents as vi11 determine the quality of na-
         terfals employed in the manufacture of State ovnod text-
         boQka. Moreover, the testing procedure and the tests
         th4ms4lvea nre ~11 !:etout In Column 22, Peg4 3 of Form
         A. kinimum t!enufacturingStandards end 3peCific8tlons
         for Textbooko.
              '%c shall be qlad to i-iive
                                        your oplnlon vlth
         renpecf;to 9ur original question at your early conven-
         ience.
                                                            ‘760   -




Hon. L. A. Vooda - Page 4

           Artlole 2848, Vernon's Annotated Texaa Civil
3tatuter, read4 a8 follov4r
            "It ahall be the duty of the conlmdon
    to meet at the time end place mntloned in the
    notice w&d advertleewnt, end it shall then end
    there open and U(Udn8 the sealed proposal4 re-
    ceived; and it ahall be the duty of the c&esion
    to mke a full and complete l.nve4tlgatlon   of all
    the book4 and bide acoompenying the aen.     The
    textbooks &all be eeleoted and hdouted aftra
    careful examlnatlon end oonetderatlon of 411 booke
    presented. end the books eolected snd adopted shafl
    be those which In the oulnlon of the c~ealon      ore
    moat acceptable for uae in the schools - uuallty,
    mechanlcel construotlon. D(rger.print prloe,
    authorship. literary merit and other rsPevant
    mettore being Riven eucn veiuht in mawina its de-
    clslon a4 the co~lsslon s!aydeem advls8ble. The
    cormisslon shall proceed vlthout delay to edopt
    for uae in the publio schools of thlr State text-
    books on all branch44 hereinbeforementlonedt
    provided, that if the bids aubmltted to said COP-
    mias1011should not be astirfactoryto BSid com-
    nlsslon, they nsy portpone the seleatioriof such
    book4 or a p6rt thereof to such tirabPa they My
    select,   and atter the 8ame la readvertlredd,nev
    bids nay be received and acted on by ouch coa-
    mlsrlon a4 provided for ln this Act; provided.
    that no textbook shell be edopted until it ha4
    been read carefully rindexamlned by at least a
    maJorlty of the ~ommleslon.~ (Underrcoriag    oure)
           The State Textbook Commlsalon ha8 been abolished
and its duties vere transferred to the state Board of xduca-
tion. 344 Article 2t575b-5, Vernon’s Annotated Tex44 Civil
Statutes.
           Opinion Ro. C-401 of thla depertmnt le the
opinion referred to in your letter, vhlch holds that a mm-
trect for rebinding of State ovned textbooks should be let
by the 3tate Board of Control. However, thla holding vhs
based on the specific provisions of Article 608, R.C.3. end
ve thiuk has no sppllcatlon to t&e queatlon submitted by you.
           r&my atetutea deal vlth the euthorlty of the Board
of Control to let contrects for the purchase of 3tete supp1i48,
Ron. L. A. Woods - Pege 5


printing, eta. but ve am umble to find any statute giving
the Board of Control eny authority or jurisdictionover the
letting o? a contract similar to the one inquired about in
your letter, and it la therefore our opialon that the Board
of Control has no authority or duty to let the contract In-
quired about.
           It ls.our further opinion that Article 2848, supm,
la breed enough to authorlre the Board of Educatltm to enter
Into the contract inquired about.
           It is our further opinion that there i8 en evall-
able appropriationfrom which payment of such contract could
be nrado. This appropriation la found under the title “Text-
book Dlvlsion sud Textbook Depository”, is a part of the
appropriationaprovided for the State Board of Education, la
i’oundon age 851, Vol. 5, Vernon’s 1945 Texan Session Lev
Scrvlce, and made ae Sollovsr
           “It la provided that any amount expended for
     Textbook Adainlatratlon,including nev textbookr,
     rebinding, and my other exDe,enseeconnected therevith,
     shall be paid out of the State Textbook Fund.”
     (Underscoringours)
           Trunting that this satisfectorilyanavera pour inquiry,
ve are
                                     Very truly your8

                               ATTORNEYOWERALOF         TEXAS



                                                                u
               -                BY       Wm. J. Fe-Xl%
                                              Asslstnnt
     WJFr BT